DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered.

Response to Arguments
The amendment filed on 08/31/2022 has been accepted and entered. Accordingly, Claims 1, 3, 4, 6, 7 and 8 have been amended. 
Claims 2 and 10-15 are canceled.
Claims 16-22 are added.
Claims 1, 3-9 and 16-22 are currently pending. 

Claim 1, the applicant argued that the combination does not teach or suggest the claimed "first information including at least one information related to a function supported by the electronic device" and "second information including at least one information selected by the external electronic device from among the first information" to "pair the electronic device with the external electronic device when the second information received from the external electronic device matches the guide information output by the electronic device" (emphasis added for convenience of review). In light of the above, Matsunaga and Park, alone or in combination, do not disclose every element of the Applicant's claim 1.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. As shown in Fig.5&9-10, Matsunaga clearly discloses that a first information of a content item 41 is including at least one information such as accessing, pressing, holding and the flicking related to the content icon 40/function supported by the mobile terminal 10/electronic device through the communication I/F unit 14/ communication circuit to the TV 20/external electronic device so that the content item 41/first information is outputted through the a display screen 23/output interface of the TV 20/external electronic device 

    PNG
    media_image1.png
    804
    415
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    897
    476
    media_image2.png
    Greyscale
     since a function supported by the mobile terminal 10/electronic device is for transmitting a raw GUI, a function using WiFiMiracast®, functions of reproducing and storing a target such as music content to the audio reproduction device, an image and a script for controlling the device, etc. (see Matsunaga, Fig.5&9-10 [0114]-[0115], Fig.7 [0144] and Fig.7 [0149]).

Matsunaga also discloses that the mobile terminal 10/electronic device is outputting guide display on the display screen 13b at the upper end and the lower end guide information guiding 63a and 63b each composed of an arrow and characters/selection condition for a content items 60a-60c which are a number of information to be selected by the TV 20/external electronic device from the content icon 60/first information outputted by the display screen 23 of the TV 20/external electronic device 

    PNG
    media_image3.png
    668
    427
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    640
    893
    media_image4.png
    Greyscale
 since the display screen 13b output as guide display at the upper part/upper end about the touched content icon 45/a number of information to be selected by the TV 20/ external electronic device from the content icon 48/first information outputted by the display screen 23 of the TV 20/external electronic device (see Matsunaga, Fig.7 [0097]-[0099] and Fig.7&12A-B [0118]-[0122]).

Matsunaga also discloses that a second information such as the icons 72a and 72b of “display device content icons 72” including at least one item content/information selected by the TV 20/external electronic device from among the display device content icon 72/first information associated with the content 73 

    PNG
    media_image5.png
    701
    439
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    832
    525
    media_image6.png
    Greyscale
 since the mobile terminal 10/electronic device is receiving at S43 second information of the read content 73 including at least one item content information selected by the TV 20/external electronic device from among the display device content icon 72/first information associated with the content 73 (see Matsunaga Fig.14A-B [0132]-[0133] and Fig.14A-B&15 [0134]).

    PNG
    media_image7.png
    821
    483
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    538
    464
    media_image8.png
    Greyscale


Matsunaga further discloses the mobile terminal 10 electronic device is connecting and pairing with the TV 20 external electronic device when a content icon 50 associated with the Web page 51 is displayed pop-up as guide display, e.g., the content icon 50 displayed pop-up is flicked toward the TV icon 46 “upward” in S31 of Fig.8 and the content icon 72a-b in the mobile terminal 10 electronic device is displayed on the display screen 23 of the TV 20 external electronic device (see Matsunaga, Fig.9 [0104]-[0107], Fig.13A-B [0127]-[0128] and Fig.14A-B [0132]-[0133]).


    PNG
    media_image9.png
    524
    399
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    645
    481
    media_image10.png
    Greyscale

Additionally, Park discloses that the mobile terminal 100/electronic device is pairing with the image display device 300/external electronic device when a pairing function signal second information authenticated/matched one item 261 information received from e.g., LGTV_07 displayed on the area 257 included in the popup window 262 virtual keypad/guide touch input information since the PIN e.g., personal identification number is used in the touch user input/guide information of the haptic module 115 (see Park, Fig.1 [0112], and Fig.7A-D&8A-B [0209]-[0212]). 

    PNG
    media_image11.png
    624
    446
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    555
    432
    media_image12.png
    Greyscale


Park also discloses that the mobile terminal 100/electronic device is pairing with the image display device 300/external electronic device when a function of pairing text second information scanned matched a guide icon 258 information output on the execution screen of the WatchBig application by the mobile terminal 100/electronic device since the mobile terminal 1100/electronic device output a guide icon 1258 is set to the image display setting screen based on the function of pairing authentication code second information involved with the function of the setting screen (see Park, Fig.7A-D&8A-B [0203]-[0208] and Fig.23A-D&24A-D [0281]-[0285]).

    PNG
    media_image13.png
    612
    433
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    556
    429
    media_image14.png
    Greyscale

Park further discloses that pairing the mobile terminal 1100/electronic device with the image display device 1300/external electronic device when the authentication code 1371 second information received from the image display device 1300 external electronic device matches the guide information output by the mobile terminal 1100 electronic device (see Park, Fig.25A-B [0286]-[0288]).
Therefore, the combination of Matsunaga and Park disclose every element of the applicant claim 1.

Claim 16, Applicant make arguments the same argument as in claim 1. Please see the above for examiner’s response.

	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



Claim Objections
Claims 4 is objected to because of the following informalities:  
in claim 4 of lines 1-2 the occurrence of "the processor is configured to configured to output" should be amended to--- "the processor is configured to 
Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.3211 or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Langi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). "ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the
Federal Circuit, ON PETITION LOR REHEARING EN BANC (DECIDED: May 30, 2001).
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely on line using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5, 8, 16, 17, 19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-pending Application 16/959304 in view of Matsunaga et al. [hereinafter as Matsunaga], US 2014/0282728 A1. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 1, the claim 1 of co-pending application discloses An electronic device comprising: a wireless communication circuit configured to communicate with an external electronic device; and a processor, wherein the processor is configured to: pair the electronic device with the external electronic device by using the wireless communication circuit, obtain accessibility setting information of the external electronic device from the external electronic device, and set an accessibility feature of the electronic device based on at least a piece of the obtained accessibility setting information.
	The co-pending application does not disclose transmit first information including information through the communication circuit to an external electronic device so that the first information is outputted through an output interface of the external electronic device, output guide information about a number of information to be selected by the external electronic device from the first information outputted by the external electronic device.                          	                                	                                   	                    	However, Matsunaga discloses transmit first information including at least one item related to a function supported by the electronic device through the communication circuit to an external electronic device so that the first information is outputted through an output interface of the external electronic device, output guide information about a number of information to be selected by the external electronic device from the first information outputted by the external electronic device (Fig.7 [0097]-[0099], Fig.5&9-10 [0114]-[0115], Fig.7&12A [0118]-[0122] and Fig.7 [0149]).                                                 	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include transmit first information including at least one item related to a function supported by the electronic device through the communication circuit to an external electronic device so that the first information is outputted through an output interface of the external electronic device, output guide information about a number of information to be selected by the external electronic device from the first information outputted by the external electronic device as taught by Matsunaga is to be added in the co-pending application.                      	                    	                                                           	Applicant's claim 1 merely narrow the scope of co-pending application claim 1 by adding the term “transmit first information including at least one item related to a function supported by the electronic device through the communication circuit to an external electronic device so that the first information is outputted through an output interface of the external electronic device, output guide information about a number of information to be selected by the external electronic device from the first information outputted by the external electronic device” to claim 1 of co-pending application.                                                         	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 36 USPQ 184 (CCPA). Also note EX Parte Raine, 168 USPQ 375 (bd.App.1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.

Regarding claim 3, the co-pending application does not disclose perform a function associated with at least one information included in the second information when the pairing is established.
	However, Matsunaga discloses perform a function associated with at least one information included in the second information when the pairing is established (Fig.14A-B [0132]-[0133]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include perform a function associated with at least one information included in the second information when the pairing is established as taught by Matsunaga is to be added in the co-pending application.

Regarding claim 5, the co-pending application does not disclose the second information includes context information indicating a user preference.
	However, Matsunaga discloses the second information includes context information indicating a user preference (Fig.3 [0092] and Fig.14A-B [0132]-[0133]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include the selected at least one item corresponds to a menu added to an UI displayed on the display as taught by Matsunaga is to be added in the co-pending application.

Regarding claim 8, the co-pending application does not disclose the electronic device includes one among a television (TV), a refrigerator including a display, a speaker enabled to communicate with a user, and a vehicle capable of communicating with an external device.
	However, Matsunaga discloses the electronic device includes one among a television (TV), a refrigerator including a display, a speaker enabled to communicate with a user, and a vehicle capable of communicating with an external device (Fig.1&2A-B [0073]-[0074]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include the electronic device includes one among a television (TV), a refrigerator including a display, a speaker enabled to communicate with a user, and a vehicle capable of communicating with an external device as taught by Matsunaga is to be added in the co-pending application.

Regarding claim 16, the claim 1 of co-pending application discloses An electronic device comprising: a wireless communication circuit configured to communicate with an external electronic device; and a processor, wherein the processor is configured to: pair the electronic device with the external electronic device by using the wireless communication circuit, obtain accessibility setting information of the external electronic device from the external electronic device, and set an accessibility feature of the electronic device based on at least a piece of the obtained accessibility setting information.
	The co-pending application does not disclose transmitting first information including information through the communication circuit to an external electronic device so that the first information is outputted through an output interface of the external electronic device, outputting guide information about a number of information to be selected by the external electronic device from the first information outputted by the external electronic device.                          	                                	                                   	However, Matsunaga discloses transmitting first information including at least one item related to a function supported by the electronic device through the communication circuit to an external electronic device so that the first information is outputted through an output interface of the external electronic device, outputting guide information about a number of information to be selected by the external electronic device from the first information outputted by the external electronic device (Fig.7 [0097]-[0099], Fig.5&9-10 [0114]-[0115], Fig.7&12A [0118]-[0122] and Fig.7 [0149]).                                                 	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include transmitting first information including at least one item related to a function supported by the electronic device through the communication circuit to an external electronic device so that the first information is outputted through an output interface of the external electronic device, outputting guide information about a number of information to be selected by the external electronic device from the first information outputted by the external electronic device as taught by Matsunaga is to be added in the co-pending application.                      	                    	                                  	Applicant's claim 1 merely narrow the scope of co-pending application claim 1 by adding the term “transmitting first information including at least one item related to a function supported by the electronic device through the communication circuit to an external electronic device so that the first information is outputted through an output interface of the external electronic device, outputting guide information about a number of information to be selected by the external electronic device from the first information outputted by the external electronic device” to claim 1 of co-pending application.                                                         	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 36 USPQ 184 (CCPA). Also note EX Parte Raine, 168 USPQ 375 (bd.App.1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.


Regarding claim 17, the co-pending application does not disclose performing a function associated with at least one information included in the second information when the pairing is established.
	However, Matsunaga discloses performing a function associated with at least one information included in the second information when the pairing is established (Fig.14A-B [0132]-[0133]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include performing a function associated with at least one information included in the second information when the pairing is established as taught by Matsunaga is to be added in the co-pending application.

Regarding claim 19, the co-pending application does not disclose the second information includes context information indicating a user preference.
	However, Matsunaga discloses the second information includes context information indicating a user preference (Fig.3 [0092] and Fig.14A-B [0132]-[0133]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include the selected at least one item corresponds to a menu added to an UI displayed on the display as taught by Matsunaga is to be added in the co-pending application.

Regarding claim 21, the co-pending application does not disclose the electronic device includes one among a television (TV), a refrigerator including a display, a speaker capable of interacting with a user, and a vehicle capable of communicating with an external device.
	However, Matsunaga discloses the electronic device includes one among a television (TV), a refrigerator including a display, a speaker capable of interacting with a user, and a vehicle capable of communicating with an external device (Fig.1&2A-B [0073]-[0074]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include the electronic device includes one among a television (TV), a refrigerator including a display, a speaker capable of interacting with a user, and a vehicle capable of communicating with an external device as taught by Matsunaga is to be added in the co-pending application.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-9, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. [hereinafter as Matsunaga], US 2014/0282728 A1 in view of Park et al. [hereinafter as Park], US 2016/0006864 A1.
Regarding claim 1, Matsunaga discloses wherein an electronic device (Fig.1 [0058], a mobile terminal 10/electronic device) comprising:
a communication circuit (Fig.2A [0059], a communication I/F unit 14/communication circuit);
an output interface (Fig.2A [0059], a display unit 13/output interface); and
a processor operatively connected to the communication circuit and the output interface (Fig.2A [0064], CPU 12a of control unit 12 operatively connected to the communication I/F unit 14/communication circuit and a display unit 13/output interface),
wherein the processor (Fig.2A [0064], CPU 12a/processor) is configured to:
transmit first information including at least one information related to a function supported by the electronic device through the communication circuit to an external electronic device so that the first information is outputted through an output interface of the external electronic device (Fig.5&9-10 [0114]-[0115], transmitting a content item 41/first information associated with the content icon 40/function supported by the mobile terminal 10/electronic device for accessing, pressing, holding and the flicking through the communication I/F unit 14/ communication circuit to the TV 20/external electronic device so that the content item 41/first information is outputted through the a display screen 23/output interface of the TV 20/external electronic device e.g., the link destination (a Web page 57) of the Web page 51 displayed on the mobile terminal 10 is displayed on the TV 20/external electronic device and Fig.7 [0149], a function supported by the mobile terminal 10/electronic device for transmitting a raw GUI, a function using WiFiMiracast®, functions of reproducing and storing a target such as music content to the audio reproduction device, an image and a script for controlling the device, etc. in [0144]),
output guide information about a number of information to be selected by the external electronic device from the first information outputted by the external electronic device (Fig.7&12A-B [0118]-[0122], outputting guide display on the display screen 13b at the upper end and the lower end guide information guiding 63a and 63b each composed of an arrow and characters/selection condition for a content items 60a-60c i.e., a number of information to be selected by the TV 20/external electronic device from the content icon 60/first information outputted by the display screen 23 of the TV 20/external electronic device and Fig.7 [0097]-[0099], output as guide display on the display screen 13b at the upper part/upper end about the touched content icon 45/a number of information to be selected by the TV 20/external electronic device from the content icon 48/first information outputted by the display screen 23 of the TV 20/external electronic device),
receive second information including at least one information selected by the external electronic device from among the first information, through the communication circuit (Fig.14A-B [0132]-[0133], the mobile terminal 10/electronic device is receiving the icons 72a and 72b of “display device content icons 72”/second information including at least one item content/information from the TV 20/external electronic device from a list of content items first information through the communication I/F unit 14 as for the icon 72b, the TV 20 periodically transmits, to the mobile terminal 10, information identifying content that is displayed (reproduced) on the display screen 23 of the TV 20 and Fig.14A-B&15 [0134], at S43 receiving the read content 73/second information including at least one item content/information selected by the TV 20/external electronic device from among the display device content icon 72/first information associated with the content 73). 
	Even though Matsunaga discloses wherein the mobile terminal 10 electronic device is pairing with the TV 20 external electronic device in (Fig.9 [0104]-[0107], Fig.13A-B [0127]-[0128], and Fig.14A-B&15 [0153]), in the same field of endeavor, Park teaches wherein pair the electronic device with the external electronic device when the second information received from the external electronic device matches the guide information output by the electronic device (Fig.7A-D&8A-B [0203]-[0208], pairing the mobile terminal 100/electronic device with the image display device 300/external electronic device when a function of pairing text second information scanned matched a guide icon 258 information output on the execution screen of the WatchBig application by the mobile terminal 100/electronic device and Fig.7A-C&8A-B [0209]-[0212], pairing the mobile terminal 100/electronic device with the image display device 300/external electronic device when a pairing function signal second information authenticated/ matched one item 261 information received from e.g., LGTV_07 displayed on the area 257 included in the popup window 262 virtual keypad/guide touch input information and Fig.23A-D&24A-D [0281]-[0285], setting the mobile terminal 100/electronic device output a guide icon 1258 to the image display setting screen based on the function of pairing authentication code second information involved with the function of the setting screen and Fig.1 [0112], PIN e.g., personal identification number in the touch user input/guide information of the haptic module 115).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Matsunaga incorporate the teaching of Park in order to enhance the user’s convenience. 
	It would have been beneficial to enter the authentication code onto the popup window 262 using a virtual keypad displayed on the mobile terminal 100, with reference to the authentication code 371 output on the display unit 370 of the image display unit 300. The wireless communication unit 110 may transmit the entered authentication code to the server or the image display device 300. Afterwards, the server or the image display device 300 may check the authentication code received from the mobile terminal 100, and then transmit a pairing function signal to the mobile terminal 100. Accordingly, the mobile terminal 100 and the image display device 300 may be paired with each other. Referring to Fig.7D, information (for example, "LGTV _07") related to the image display device 300 paired may be displayed on the area 257 for displaying the information related to the image display device. Referring to Fig.8B, the display unit 370 of the image display device 300 may also output thereon information 372 related to the mobile terminal 100 paired (for example, "LGMOBILE (3456)") as taught by Park to have incorporated in the system of Matsunaga incorporate to facilitate the user to control the image display device simply using the touch screen of the mobile device. (Park, Fig.1-3 [0040], Fig.1 [0112], Fig.7A-D&8A-B [0203]-[0208], Fig.7A-C&8A-B [0209]-[0212] and Fig.23A-D&24A-D [0281]-[0285])

Regarding claim 3, Matsunaga and Park disclose all the elements of claim 1 as stated above wherein Matsunaga further discloses the processor is configured to:
perform a function associated with at least one information included in the second information when the pairing is established (Fig.14A-B [0132]-[0133], displaying the display device content icon 72 which is the icon associated with the content displayed on the TV 20 and the number of item included in the display guide information, the control unit 12 of the mobile terminal 10 obtains the content 73 associated with the display device content icon 72, in this way perform a function, the user can download the content in the TV 20 from the TV 20 to the mobile terminal 10 by the flick with the finger or the two fingers in the particular direction, and switch/set between post-download processes performed by the mobile terminal 10 when the mobile terminal 10/electronic device paired with the TV 20/external electronic device upon detecting that the display device content icon 72 is pressed, tapped, pressed and held with the finger, flicked and Fig.14A-B&15 [0153], the mobile terminal 10/electronic device and the TV 20/external electronic device are connected/paired). Additionally, Park discloses the processor is configured to: perform a function associated with at least one information included in the second information when the pairing is established (Fig.23A-D&24A-D [0282]-[0285], performs a function related to the execution screen /specified condition included in the popup window 1262 user interface/guided touch input information display the selected at least one item on the display when the pairing is established between the mobile terminal 100/electronic device and the image display device 300/external electronic device and Fig.10A-C &11A-C [0218]-[0219], the mobile terminal/electronic device is paired with the image display device 300/external electronic device associated with the execution screen of the Watch Big application/specified condition included in the popup window 262 user interface/guided touch input information and Fig.1 [0112], PIN e.g., personal identification number in the touch user input/guide information of the haptic module 115).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Matsunaga incorporate the teaching of Park in order to enhance the user’s convenience. 
	It would have been beneficial to use the display unit 151 displaying a list of contents, which include items 266a to 266c corresponding to the contents stored in the server, respectively. Here, when a share icon 264 included in one item (e.g., 266a) is selected, as illustrated in Fig.10B, a list 265 of applications including items corresponding to a plurality of applications, respectively, which are involved with content sharing. Here, when an item corresponding to a Watch Big application is selected, as illustrated in Fig.10C, an execution screen of the Watch Big application may be displayed, and information 252 related to the content may be displayed on the execution screen of the Watch Big application as taught by Park to have incorporated in the system of Matsunaga incorporate to facilitate the user to control the image display device simply using the touch screen of the mobile device. (Park, Fig.10A-C &11A-C [0218]-[0219] and Fig.23A-D&24A-D [0282]-[0285])

Regarding claim 4, Matsunaga and Park disclose all the elements of claim 1 as stated above wherein Park further discloses the processor is configured to configured to output the second information through the output interface (Fig.23A-D&24A-D [0282]-[0285], the popup window 1262 user interface/guided touch input information display the selected at least one item on the display and Fig.1&2A-B [0082], the output interface includes a screen of the display).

Regarding claim 5, Matsunaga and Park disclose all the elements of claim 1 as stated above wherein Matsunaga further discloses the second information includes context information indicating a user preference (Fig.14A-B [0132]-[0133], the icons 72a and 72b of “display device content icons 72”/second information includes context information of the requested list of content items user preference and Fig.3 [0092], second information includes context information of the user preference for example selecting a content icon corresponding to a mere long press S14 in Fig.3).

Regarding claim 6, Matsunaga and Park disclose all the elements of claim 1 as stated above wherein Matsunaga further discloses the output interface includes at least one of a display and a speaker (Fig.2A-B [0059], the output interface includes at least one of a display unit 13, touch pad 13a and display screen 13b).

Regarding claim 7, Matsunaga and Park disclose all the elements of claim 1 as stated above wherein Matsunaga further discloses the processor is configured to: transmit the first information to the external electronic device through an external server (Fig.1&2A-B [0062], CPU 12a of control unit 12 is configured to transmit the first information to the TV20/external electronic device through the wireless router 30/an external server), and
receive the second information transmitted by the external electronic device through the external server (Fig.1&2A-B [0073], the TV20/external electronic device access the Internet 31 for the second information transmission through the wireless router 30/external server).

Regarding claim 8, Matsunaga and Park disclose all the elements of claim 1 as stated above wherein Matsunaga further discloses the electronic device includes one among a television (TV), a refrigerator including a display, a speaker capable of interacting with a user, and a vehicle enabled to communicate with an external device (Fig.1&2A-B [0073]-[0074], the electronic device includes one among a television (TV20), the wireless router 30 and the mobile terminal 10 including a display, a speaker capable of interacting with a user and a vehicle enable to communicate with an external device).

Regarding claim 9, Matsunaga and Park disclose all the elements of claim 1 as stated above wherein Matsunaga further discloses the processor is configured to: receive a request for establishing a connection between the electronic device and the external electronic device through the communication circuit, transmit the first information to the external electronic device in response to the request (Fig.13A [0127], receive a request of content transmission form the control unit 22 of the TV 20 for establishing a connection between the mobile terminal 10/electronic device and the TV 20 external electronic device through the communication I/F unit, transmit the first information to the TV 20/ external electronic device in response to the request).

Regarding claim 16, Matsunaga discloses wherein a method of an electronic device (Fig.1 [0058], a method of mobile terminal 10/electronic device) comprising:
transmitting first information including at least one information related to a function
supported by the electronic device to an external electronic device so that the first information is outputted through an output interface of the external electronic device (Fig.5&9-10 [0114]-[0115], transmitting a content item 41/first information associated with the content icon 40/function supported by the mobile terminal 10/electronic device for accessing, pressing, holding and the flicking through the communication I/F unit 14/ communication circuit to the TV 20/external electronic device so that the content item 41/first information is outputted through the a display screen 23/output interface of the TV 20/external electronic device e.g., the link destination (a Web page 57) of the Web page 51 displayed on the mobile terminal 10 is displayed on the TV 20/external electronic device and Fig.7 [0149], a function supported by the mobile terminal 10/electronic device for transmitting a raw GUI, a function using WiFiMiracast®, functions of reproducing and storing a target such as music content to the audio reproduction device, an image and a script for controlling the device, etc. in [0144]);
outputting, through an output interface of the electronic device (Fig.2A [0059], a display unit 13/output interface), guide information about a number of information to be selected by the external electronic device from the first information outputted by the external electronic device (Fig.7&12A-B [0118]-[0122], outputting guide display on the display screen 13b at the upper end and the lower end guide information guiding 63a and 63b each composed of an arrow and characters/selection condition for a content items 60a-60c i.e., a number of information to be selected by the TV 20/external electronic device from the content icon 60/first information outputted by the display screen 23 of the TV 20/external electronic device and Fig.7 [0097]-[0099], output as guide display on the display screen 13b at the upper part/upper end about the touched content icon 45/a number of information to be selected by the TV 20/external electronic device from the content icon 48/first information outputted by the display screen 23 of the TV 20/external electronic device);
receiving second information including at least one information selected by the external
electronic device from among the first information (Fig.14A-B [0132]-[0133], the mobile terminal 10/electronic device is receiving the icons 72a and 72b of “display device content icons 72”/second information including at least one item content/information from the TV 20/external electronic device from a list of content items first information through the communication I/F unit 14 as for the icon 72b, the TV 20 periodically transmits, to the mobile terminal 10, information identifying content that is displayed (reproduced) on the display screen 23 of the TV 20 and Fig.14A-B&15 [0134], at S43 receiving the read content 73/second information including at least one item content/information selected by the TV 20/external electronic device from among the display device content icon 72/first information associated with the content 73).
	Even though Matsunaga discloses wherein the mobile terminal 10 electronic device is pairing with the TV 20 external electronic device in (Fig.9 [0104]-[0107], Fig.13A-B [0127]-[0128], Fig.14A-B [0132]-[0133] and Fig.14A-B&15 [0153]), in the same field of endeavor, Park teaches wherein pairing the electronic device with the external electronic device when the second information received from the external electronic device matches the guide information output by the electronic device (Fig.7A-D&8A-B [0203]-[0208], pairing the mobile terminal 100/electronic device with the image display device 300/external electronic device when a function of pairing text second information scanned matched a guide icon 258 information output on the execution screen of the WatchBig application by the mobile terminal 100/electronic device and Fig.7A-D&8A-B [0209]-[0212], pairing the mobile terminal 100/electronic device with the image display device 300/external electronic device when a pairing function signal second information authenticated/matched one item 261 information received from e.g., LGTV_07 displayed on the area 257 included in the popup window 262 virtual keypad/guide touch input information and Fig.23A-D&24A-D [0281]-[0285], setting the mobile terminal 1100/electronic device output a guide icon 1258 to the image display setting screen based on the function of pairing authentication code second information involved with the function of the setting screen and Fig.1 [0112], PIN e.g., personal identification number in the touch user input/guide information of the haptic module 115).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Matsunaga incorporate the teaching of Park in order to enhance the user’s convenience. 
	It would have been beneficial to enter the authentication code onto the popup window 262 using a virtual keypad displayed on the mobile terminal 100, with reference to the authentication code 371 output on the display unit 370 of the image display unit 300. The wireless communication unit 110 may transmit the entered authentication code to the server or the image display device 300. Afterwards, the server or the image display device 300 may check the authentication code received from the mobile terminal 100, and then transmit a pairing function signal to the mobile terminal 100. Accordingly, the mobile terminal 100 and the image display device 300 may be paired with each other. Referring to Fig.7D, information (for example, "LGTV _07") related to the image display device 300 paired may be displayed on the area 257 for displaying the information related to the image display device. Referring to Fig.8B, the display unit 370 of the image display device 300 may also output thereon information 372 related to the mobile terminal 100 paired (for example, "LGMOBILE (3456)") as taught by Park to have incorporated in the system of Matsunaga incorporate to facilitate the user to control the image display device simply using the touch screen of the mobile device. (Park, Fig.1-3 [0040], Fig.1 [0112], Fig.7A-D&8A-B [0203]-[0208], Fig.7A-D&8A-B [0209]-[0212] and Fig.23A-D&24A-D [0281]-[0285])


Regarding claim 17, Matsunaga and Park disclose all the elements of claim 16 as stated above wherein Matsunaga further discloses performing a function associated with at least one information included in the second information when the pairing is established (Fig.14A-B [0132]-[0133], displaying the display device content icon 72 which is the icon associated with the content displayed on the TV 20 and the number of item included in the display guide information, the control unit 12 of the mobile terminal 10 obtains the content 73 associated with the display device content icon 72, in this way perform a function, the user can download the content in the TV 20 from the TV 20 to the mobile terminal 10 by the flick with the finger or the two fingers in the particular direction, and switch/set between post-download processes performed by the mobile terminal 10 when the mobile terminal 10/electronic device paired with the TV 20/external electronic device upon detecting that the display device content icon 72 is pressed, tapped, pressed and held with the finger, flicked and Fig.14A-B&15 [0153], the mobile terminal 10/electronic device and the TV 20/external electronic device are connected/paired). Additionally, Park discloses wherein performing a function associated with at least one information included in the second information when the pairing is established (Fig.23A-D&24A-D [0282]-[0285], performs a function related to the execution screen /specified condition included in the popup window 1262 user interface/guided touch input information display the selected at least one item on the display when the pairing is established between the mobile terminal 100/electronic device and the image display device 300/external electronic device and Fig.10A-C &11A-C [0218]-[0219], the mobile terminal/electronic device is paired with the image display device 300/external electronic device associated with the execution screen of the Watch Big application/specified condition included in the popup window 262 user interface/guided touch input information and Fig.1 [0112], PIN e.g., personal identification number in the touch user input/guide information of the haptic module 115).

Regarding claim 18, Matsunaga and Park disclose all the elements of claim 16 as stated above wherein Park further discloses outputting the second information through the output interface (Fig.23A-D&24A-D [0282]-[0285], the popup window 1262 user interface/guided touch input information display the selected at least one item on the display and Fig.1&2A-B [0082], the output interface includes a screen of the display).


Regarding claim 19, Matsunaga and Park disclose all the elements of claim 16 as stated above wherein Matsunaga further discloses the second information includes context information indicating a user preference (Fig.14A-B [0132]-[0133], the icons 72a and 72b of “display device content icons 72”/second information includes context information of the requested list of content items user preference and Fig.3 [0092], second information includes context information of the user preference for example selecting a content icon corresponding to a mere long press S14 in Fig.3).

Regarding claim 20, Matsunaga and Park disclose all the elements of claim 16 as stated above wherein Matsunaga further discloses transmitting the first information to the external electronic device through an external server (Fig.1&2A-B [0062], CPU 12a of control unit 12 is configured to transmit the first information to the TV20/external electronic device through the wireless router 30/an external server), and
receiving the second information transmitted by the external electronic device through
the external server (Fig.1&2A-B [0073], the TV20/external electronic device access the Internet 31 for the second information transmission through the wireless router 30/external server).

Regarding claim 21, Matsunaga and Park disclose all the elements of claim 16 as stated above wherein Matsunaga further discloses the electronic device includes one among a television (TV), a refrigerator including a display, a speaker capable of interacting with a user, and a vehicle capable of communicating with an external device (Fig.1&2A-B [0073]-[0074], the electronic device includes one among a television (TV20), the wireless router 30 and the mobile terminal 10 including a display, a speaker capable of interacting with a user and a vehicle capable of communicating with an external device).

Regarding claim 22, Matsunaga and Park disclose all the elements of claim 16 as stated above wherein Matsunaga further discloses receiving a request for establishing a connection between the electronic device and the external electronic device through the communication circuit, transmitting the first information to the external electronic device in response to the request (Fig.13A [0127], receive a request of content transmission form the control unit 22 of the TV 20 for establishing a connection between the mobile terminal 10/electronic device and the TV 20 external electronic device through the communication I/F unit, transmit the first information to the TV 20/ external electronic device in response to the request).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (U.S Patent No.: US 9467119 B2) teaches Multi-mode Pointing Device and Method for Operating a Multi-mode Pointing Device. 

Preston et al. (Pub. No.: US 2013/0029596 A1) teaches Pairing Devices using Data Exchanged in an Out-of-Band Channel.

Barkelew (U.S Patent No.: US 8438423 B2) teaches Invalid Setup Recovery.

Tasker et al. (Pub. No.: US 2013/0065637 A1) teaches Wireless Cell Phone Headset Relay. 

Allen et al. (Pub. No.: US 2014/0325561 A1) teaches Effortless Linking and Viewing for Cloud-Based Sharing of Media on Remote Viewing Devices and a System Thereof. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414     


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414